Cite as 27 I&N Dec. 495 (A.G. 2018)

Interim Decision #3947

Matter of CASTILLO-PEREZ, Respondent
Decided by Acting Attorney General December 3, 2018
U.S. Department of Justice
Office of the Attorney General

BEFORE THE ACTING ATTORNEY GENERAL
Pursuant to 8 C.F.R. § 1003.1(h)(1)(i), I direct the Board of Immigration
Appeals (“Board”) to refer this case to me for review of its decision. The
Board’s decision in this matter is automatically stayed pending my review.
See Matter of Haddam, A.G. Order No. 2380-2001 (Jan. 19, 2001). To assist
me in my review, I invite the parties to these proceedings and interested amici
to submit briefs on points relevant to the disposition of this case, including:
1. In connection with an application for cancellation of removal under 8 U.S.C.
§ 1229b(b), what is the appropriate legal standard for determining when an
individual lacks “good moral character” under 8 U.S.C. § 1101(f)?
2. What impact should multiple convictions for driving while intoxicated or
driving under the influence have in determining when an individual lacks “good
moral character” under 8 U.S.C. § 1101(f)?
3. What impact should multiple such convictions have in determining whether
to grant discretionary relief under 8 U.S.C. § 1229b(b)?

The parties’ briefs shall not exceed 15,000 words and shall be filed on or
before January 4, 2018. Interested amici may submit briefs not exceeding
9,000 words on or before January 18, 2019. The parties may submit reply
briefs not exceeding 6,000 words on or before January 18, 2019. All filings
shall be accompanied by proof of service and shall be submitted
electronically to AGCertification@usdoj.gov, and in triplicate to:
United States Department of Justice
Office of the Attorney General, Room 5114
950 Pennsylvania Avenue, NW
Washington, DC 20530
All briefs must be both submitted electronically and postmarked on or before
the pertinent deadlines. Requests for extensions are disfavored.

495

